Citation Nr: 1340198	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for anxiety, not otherwise specified, to include restoration of a 70 percent rating from October 1, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, reduced the rating assigned the Veteran's service-connected anxiety disorder from 70 percent to 30 percent effective October 1, 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

REMAND

The Board finds that additional development is necessary before a decision may be rendered in the current case.  In the September 2013 informal hearing presentation, the Veteran's representative reported that the Veteran has continued to receive care with his mental health counselor (identified as the "Vet Center").  The Board interprets the representative's statements as indicating recent treatment with the Veteran's VA counselor at the Rochester VA Community Based Outpatient Center (CBOC).  The record currently before the Board only contains records of VA treatment dated through April 9, 2013.  The Veteran's most recent VA clinical records should be obtained and added to the paper or virtual claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

The Board also finds that the current appeal is inextricably intertwined with recently raised claims for service connection.  The Veteran's representative raised a claim for entitlement to service connection for a sleep disorder and a claim to reopen service connection for a depressive disorder in the September 2013 informal hearing presentation.  The Veteran has presented a complex psychiatric picture with symptoms attributed to multiple psychiatric disorders.  The reduction of the evaluation assigned the service-connected anxiety disorder was based on a finding by an October 2011 VA examiner that the majority of the Veteran's psychiatric symptomatology was associated with a nonservice-connected depressive disorder.  Service connection for depression was previously denied in the March 2010 rating decision that awarded service connection for a nonspecified anxiety disorder.  The Veteran contends that service connection is warranted for a depressive disorder as secondary to the service-connected anxiety disorder.  Thus, the Board cannot make a determination regarding the full extent of the Veteran's service-connected psychiatric impairment until the pending claim for service connection for a sleep disorder and the claim to reopen service connection for a depressive disorder are adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Rochester CBOC (affiliated with the Minneapolis VA Medical Center (VAMC)) for the period beginning April 9, 2013.  All records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  All efforts to obtain the VA records must be documented. 

2.  Adjudicate the claims for entitlement to service connection for a sleep disorder and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a depressive disorder, to include as secondary to a service-connected anxiety disorder. 

3.  After adjudication of the newly raised claims, readjudicate the claim for an increased rating currently on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


